                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 LINDA F. ELLISON,                               )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )       Case No. 3:17-cv-00729
                                                 )       Judge Aleta A. Trauger
 CLARKSVILLE MONTGOMERY                          )
 COUNTY SCHOOL SYSTEM,                           )
                                                 )
        Defendant.                               )


                                      MEMORANDUM

       The magistrate judge issued a Report and Recommendation (“R&R”) (Doc. No. 70) on

October 16, 2018, recommending that the defendant’s Motion for Summary Judgment (Doc. No.

53) be granted, the plaintiff’s Motion for Judgment on the Pleadings (Doc. No. 60) be denied,

and this case be dismissed. Pro se plaintiff Linda Ellison has filed timely Objections to the R&R

(Doc. No. 71), to which the defendant has responded (Doc. No. 72).

       For the reasons set forth herein, the court will overrule the plaintiff’s objections and

accept the R&R. The defendant’s Motion for Summary Judgment will be granted, the plaintiff’s

Motion for Judgment on the Pleadings will be denied, and this case will be dismissed with

prejudice.

I.     Factual and Procedural Background

       The court presumes familiarity with the R&R and summarizes herein those facts and

events strictly relevant to the plaintiff’s objections. In her Second Amended Complaint, the

plaintiff generally alleges that she is a disabled African American woman over the age of 40 and

that she was employed by defendant Clarksville Montgomery County School System
                                                                                                2


(“CMCSS”) as Custodian and then Lead Custodian from June 2007 through 2016, when she

retired. CMCSS is a public school system organized and authorized under the laws of the State of

Tennessee to provide education to the citizens of Montgomery County, Tennessee. Plaintiff was

employed by CMCSS at East Montgomery Elementary School during most of her years of

employment, but she was working at Minglewood Elementary at the time of her retirement. She

asserts claims against CMCSS under Title VII of the Civil Rights Act of 1964 (“Title VII”), the

Americans With Disabilities Act (“ADA”), and the Age Discrimination in Employment Act

(“ADEA”) for “age, sex and disability discrimination, workplace harassment, [and] hostile work

environment.” (Doc. No. 36, at 1–2.) After the case was filed, the matter was referred to the

magistrate judge for decision on all pretrial, non-dispositive motions and for a report and

recommendation on any dispositive motions. (Doc. No. 6.)

       Following a contentious discovery period, CMCSS filed a Motion for Summary

Judgment (Doc. No. 53), accompanied by a Memorandum of Law (Doc. No. 54), Statement of

Undisputed Material Facts (Doc. No. 55), the Affidavit of Jeanine Johnson (Doc. No. 56-1), and

Linda Ellison’s Deposition transcript (Doc. No. 57). On the same day, the plaintiff filed a Motion

for Judgment on the Pleadings and supporting Memorandum. (Doc. Nos. 60, 61.) Ellison

responded to the defendant’s Motion for Summary Judgment. (Doc. Nos. 63, 64.) Although she

did not respond to the defendant’s Statement of Undisputed Material Facts, she submitted her

own Affidavit in support of her Response. (Doc. No. 64-1.) The defendant filed a Reply. (Doc.

No. 66.) The defendant also responded to Ellison’s Motion for Judgment on the Pleadings. (Doc.

No. 65.)

       CMCSS seeks summary judgment in its favor on the grounds that: (1) Ellison failed to

exhaust administrative remedies in connection with her ADA claims; (2) her ADA disability
                                                                                                       3


discrimination claim is barred by the statute of limitations; (3) the plaintiff cannot make out a

prima facie case of disability discrimination; (4) the plaintiff cannot make out a prima facie case

of age discrimination for purposes of her ADEA claim; (5) the plaintiff cannot make out a prima

facie case of race discrimination under Title VII; (6) she cannot establish a prima facie case of

sex discrimination or hostile work environment under Title VII; and (7) she fails to establish a

prima facie case of Title VII retaliation against her former employer because, again, she cannot show

that she suffered an adverse employment action.

        In reviewing the defendant’s Motion for Summary Judgment, the magistrate judge noted that

the plaintiff had not responded to the defendant’s Statement of Undisputed Material Facts, as

required by Local Rule 56.01. Also under Rule 56.01, the magistrate judge accepted the defendant’s

proffered statements of fact as undisputed for purposes of summary judgment. Based on these

undisputed facts, the magistrate judge concluded that (1) the plaintiff’s ADA and failure-to-

accommodate claims should be dismissed because the plaintiff did not exhaust her administrative

remedies; 1 (2) the plaintiff’s ADEA claim should be dismissed because the plaintiff has not

established a prima facie case of age discrimination; (3) the plaintiff’s Title VII sex discrimination

claim is subject to dismissal on the grounds that the plaintiff has not shown that she suffered an

adverse employment action and failed to present evidence that she was replaced by someone outside

the protected class or treated differently from any similarly situated, non-protected employee; (4) the

plaintiff’s claim that a co-worker’s sexual harassment of her created a hostile work environment for

which the defendant is liable is subject to dismissal, because the plaintiff has not established that the

alleged harassment was sufficiently severe and pervasive to create an objectively hostile or abusive

environment, that the plaintiff herself subjectively regarded the environment as intolerable, or that

        1
          In making that determination, the magistrate judge also rejected the plaintiff’s argument
that the defendant waived the affirmative defenses based on the plaintiff’s failure to exhaust and
the expiration of the statute of limitations. (See Doc. No. 70, at 10 n.4.)
                                                                                                   4

her employer responded inappropriately to her complaints about her co-worker’s conduct; and (5) the

defendant is entitled to summary judgment on the Title VII retaliation claim because the plaintiff

cannot show that she suffered any type of adverse employment action. Based on these conclusions,

the magistrate judge recommends that the defendant’s Motion for Summary Judgment be granted and

that the plaintiff’s Motion for Judgment on the Pleadings be denied. (Doc. No. 70, at 21.)

II.    The Plaintiff’s Objections

       The plaintiff asserts the following objections to the magistrate judge’s findings and

recommendations:

       (1) The magistrate judge generally erred in “not crediting Plaintiff a review of the
       record in the light most favorable to her,” accepting her evidence as true, and drawing
       all reasonable inferences in her favor. (Doc. No. 71, at 1.)

       (2) The magistrate judge failed to consider the plaintiff’s Motion for Judgment on the
       Pleadings and Affidavit as a response to the defendant’s Statement of Undisputed
       Material Facts.

       (3) Summary judgment on the plaintiff’s ADA claims is not appropriate, because

           (a) material factual disputes exist as to whether she is disabled, whether the
           employer knew or had reason to know of her disability, whether she requested an
           accommodation, and whether the employer failed to make a reasonable
           accommodation, for purposes of the plaintiff’s prima facie case;

           (b) even though she did not allege ADA discrimination in her EEOC charge,
           there is at least a material factual dispute as to whether the relevant acts were or
           should have been included in a reasonable EEOC investigation of the charge; and

           (c) failure to exhaust does not authorize the court to dismiss a claim on
           jurisdictional grounds, and CMCSS waived its affirmative defenses based on the
           statute of limitations and failure to exhaust in its response to the Complaint before
           the Tennessee Human Rights Commission or in its Answer to the Second
           Amended Complaint.

       (4) Summary judgment on her retaliation claim is not warranted, because CMCSS
       made “numerous adverse employment decision[s] (subjecting her to sexual
       harassment, retaliating against her) based upon the filing of a sexual harassment
       complaint,” including by transferring her to a different school and denying her
       request for an accommodation of her disability by assigning her to light or modified
       duty. (Id. at 17.)

       (5) The magistrate judge erred in recommending summary judgment on the plaintiff’s
                                                                                                 5

       sexual harassment claims, because

             (a) there is a material factual dispute as to whether her colleague sexually
             harassed her;

             (b) there is a material factual dispute as to whether CMCSS was aware of the
             alleged harassment prior to December 2015; and

             (c) CMCSS did not promptly investigate the plaintiff’s sexual harassment claim
             and left the plaintiff and her “aggressor together, without any supervisory or
             managerial staff being present for a total of thirty-three (33) days during the
             Christmas holidays.” (Id. at 16–17.)

       (6) The defendant fails to present any argument in support of dismissal of her work
       place harassment and hostile work environment claim, thus precluding summary
       judgment on the claims related to allegations that agents of CMCSS (Yvonne
       Hackney, Carol Joiner, and Jeanine Johnson) tried to terminate her employment
       “based upon unsupported facts . . . during a long time period.” (Id. at 18.)

       The plaintiff does not object to the recommended dismissal of her age- and race-

discrimination claims.

III.   Standard of Review

       When a party files objections to a magistrate judge’s report and recommendation

regarding a dispositive motion, the district court must review de novo any portion of the report

and recommendation to which objections are “properly” lodged. Fed. R. Civ. P. 72(b)(3); see

also 28 U.S.C. § 636(b)(1)(B) & (C). Only “specific written objections” to the magistrate judge’s

proposed factual findings and legal conclusions are “proper” under Rule 72(b). Likewise, the

applicable statute contemplates de novo determination only “of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1)(C) (emphasis added). In conducting its review, the district court “may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

IV.    Discussion

       (1)      Improper Standard of Review
                                                                                                         6


         Regarding the plaintiff’s objection that the magistrate judge generally violated the summary

judgment standard of review by failing to view the record in the light most favorable to her and to

draw all reasonable inferences in her favor, the court finds that this objection is so general and

conclusory that it does not qualify as a properly lodged objection.

         (2)     Application of Local Rule 56.01

         The plaintiff’s objection that the magistrate judge erred in failing to consider her Motion for

Judgment on the Pleadings and Affidavit as a response to the defendant’s Statement of Undisputed

Material Facts is without merit. Local Rule 56.01(b) specifically requires the party moving for

summary judgment to submit, with its motion, a separate, concise statement of the material facts as to

which the moving party contends there is no genuine issue for trial. 2 Each fact in the statement must

         be set forth in a separate, numbered paragraph. Each fact shall be supported by
         specific citation to the record. After each paragraph, the word ”response” shall be
         inserted and a blank space shall be provided reasonably calculated to enable the non-
         moving party to respond to the assertion that the fact is undisputed.

Id. The defendant complied with this rule.

         The Local Rules also govern the non-moving party’s response to a statement of undisputed

facts:

         Any party opposing the motion for summary judgment must respond to each fact set
         forth by the movant by either (i) agreeing that the fact is undisputed; (ii) agreeing that
         the fact is undisputed for the purpose of ruling on the motion for summary judgment
         only; or (iii) demonstrating that the fact is disputed. Each disputed fact must be
         supported by specific citation to the record. The response must be made on the
         document provided by the movant or on another document in which the nonmovant
         has reproduced the facts and citations verbatim as set forth by the movant. In either
         case, the non-movant must make a response to each fact set forth by the movant
         immediately below each fact set forth by the movant. . . . Such response shall be filed
         with the papers in opposition to the motion for summary judgment.



         2
          The revised Local Rules became effective on August 14, 2018. The parties completed
briefing on the pending motions before the end of July 2018. Accordingly, the quotations and
citations herein are to the Local Rules that became effective on July 15, 2016, rather than to the
revised Rules.
                                                                                                       7

L.R. 56.01(c) (emphasis added).

        The plaintiff did not comply with this rule, and her Motion for Judgment on the Pleadings

and Affidavit do not constitute a reasonable substitute or excuse her failure to comply. Under Local

Rule 56.01(g) (2016), a failure to respond to the moving party’s statement of material facts “shall

indicate that the asserted facts are not disputed for purposes of summary judgment.” The magistrate

judge did not err in applying that rule in this case. 3

        (3)     Dismissal of the ADA Claim

        The magistrate judge’s recommendation that summary judgment be granted on the plaintiff’s

ADA claim is premised entirely on the plaintiff’s failure to exhaust administrative remedies with

respect to that claim. The plaintiff’s assertions that she has at least shown the existence of a material

factual dispute as to each element of a prima facie claim of failure to accommodate her disability are

beside the point. Likewise, her argument that failure to exhaust is not a jurisdictional prerequisite is

irrelevant, because the magistrate judge does not recommend dismissing the ADA claim based on a

lack of subject-matter jurisdiction.

        Rather, the magistrate judge specifically rejected the plaintiff’s argument that the defendant

waived the failure-to-exhaust defense. The court has reviewed this issue and the court’s record de

novo and agrees that, assuming that a failure to raise exhaustion in an answer amounts to waiver of

the defense, the defendant very clearly—and repeatedly—stated in the Answer to the Second

Amended Complaint: “Plaintiff’s charge of discrimination did not include disability discrimination

allegations. Any such allegations or claims must be dismissed as a matter of law.” (Doc. No. 40, at

2–3 ¶¶ V, XI; see also id. at 7, 10.) The plaintiff was placed on notice that the defendant did not

believe that she exhausted her ADA claim in her administrative proceedings. The defendant did not


        3
          By inadvertence, the magistrate judge cited to the revised Local Rule 56.01(f) that went
into effect in August 2018. However, that provision is identical in all material respects to the rule
previously designated as Local Rule 56.01(g), quoted herein.
                                                                                                     8

waive this defense.

       Nor did the magistrate judge err in concluding that the plaintiff’s administrative complaint

did not put the EEOC on notice of a potential ADA claim. As a general rule, a plaintiff cannot bring

suit for employment discrimination claims that are not included in the EEOC charge. Kuhn v.

Washtenaw Cty., 709 F.3d 612, 627 (6th Cir. 2013). However, “because aggrieved employees—and

not attorneys—usually file charges with the EEOC, their pro se complaints are construed liberally, so

that courts may also consider claims that are reasonably related to or grow out of the factual

allegations in the EEOC charge.” Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 362 (6th Cir.

2010). The plaintiff argues that her ADA claim could be reasonably expected to grow out of the

claims she did assert in the EEOC charge. The ALJ considered this argument and noted that, in the

EEOC charge she filed in February 2016, Plaintiff alleged discrimination based on race, age, and

gender and that the entirety of her charge pertained to allegations of sexual harassment and the

defendant’s resulting employment-related decisions. The magistrate judge correctly concluded that

“[t]here is nothing in the record to show that an ADA claim would be reasonably related to or

[expected to] grow out of the factual allegations in Plaintiff’s THRA charge.” (Doc. No. 70, at 10.)

The plaintiff’s objection that the magistrate judge erred in finding that her ADA claim was subject to

dismissal based on a failure to exhaust administrative remedies, besides simply reiterating an

argument already submitted to the magistrate judge, is without merit.

       (4)     Retaliation

       The plaintiff objects to the dismissal of her retaliation claim, asserting that CMCSS made

“numerous adverse employment decision[s] . . . based upon the filing of a sexual harassment

complaint,” including transferring or reassigning her to a different school and “failing to provide her

disability request accommodations.” (Doc. No. 71, at 17.)

       Regarding the latter, there are no allegations in the pleadings and no evidence in the factual

record that the plaintiff requested accommodations for a disability after she submitted her sexual
                                                                                                        9

harassment complaint. As for her claim that her transfer was retaliatory, the magistrate judge

recommends dismissal of the retaliation claim on the basis that the reassignment was not an adverse

action of the type that will support a retaliation claim. That conclusion was legally and factually

correct.

           To establish a prima facie case of retaliation under Title VII, the plaintiff must demonstrate

that: “(1) [s]he engaged in activity protected by Title VII; (2) h[er] exercise of such protected activity

was known by the defendant; (3) thereafter, the defendant took an action that was ‘materially

adverse’ to the plaintiff; and (4) a causal connection existed between the protected activity and the

materially adverse action.” Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014). The

“materially adverse action” element of a Title VII retaliation claim is substantially different from the

“adverse employment action” element of a Title VII discrimination claim. See Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 59 (2006); Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584,

595 (6th Cir. 2007). Under the former, Plaintiff need only show “that a reasonable employee would

have found the challenged action materially adverse, which in this context means it well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination.” White, 548

U.S. at 57. The standard is objective. Id. at 68.

           There is no dispute here that the plaintiff reported sexually harassing conduct by a coworker,

which constituted protected activity, and that her employer was aware of that report. The question is

whether her reassignment from East Montgomery Elementary School to Minglewood Elementary

School constituted a materially adverse action that “might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Id. In defining “materially adverse” in the

retaliation context, the Supreme Court has noted that things like “petty slights,” “snubbing” and

“general antipathy” cannot be construed as materially adverse. Id. In White, while the Court found

the plaintiff’s reassignment from the position of forklift operator to that of standard track laborer to

be materially adverse, it also noted that “reassignment of job duties is not automatically actionable.”
                                                                                                      10

Id. at 71. Rather, “[w]hether a particular reassignment is materially adverse depends upon the

circumstances of the particular case, and should be judged from the perspective of a reasonable

person in the plaintiff’s position, considering all the circumstances.” Id. (internal quotation marks

and citation omitted). That is, “[c]ontext matters.” Id. at 69. The reassignment in White could be

considered retaliatory because there was “considerable evidence” in the record that

        the track labor duties were . . . more arduous and dirtier; that the forklift operator
        position required more qualifications, which is an indication of prestige; and that the
        forklift operator position was objectively considered a better job and the male
        employees resented [the plaintiff] for occupying it.

Id. at 71 (internal quotation marks and citations omitted).

        Following White, but in the context of Title VII discrimination rather than retaliation claims,

the Sixth Circuit has held that “[t]ransfers can be considered adverse actions if they are accompanied

by a change in salary, benefits, title, or work hours, ‘significantly diminished material

responsibilities, or other indices that might be unique to a particular situation.’” Arnold v. City of

Columbus, 515 F. App’x 524, 532 (6th Cir. 2013) (quoting Kocsis v. Multi–Care Mgmt., Inc., 97

F.3d 876, 886 (6th Cir. 1996)). Other courts specifically applying White in the retaliation context

universally agree that a lateral transfer constitutes a materially adverse action for purposes of a prima

facie retaliation claim only if it results in “materially adverse consequences affecting the terms,

conditions, or privileges of the plaintiff’s employment.” Pardo-Kronemann v. Donovan, 601 F.3d

599, 607 (D.C. Cir. 2010) (citations and internal quotation marks omitted); see also Lucero v. Nettle

Creek Sch. Corp., 566 F.3d 720, 729 (7th Cir. 2009) (finding that the plaintiff could not establish

prima facie retaliation claim where, “unlike the employee in [White], Lucero was not reassigned to a

position consisting of objectively less desirable duties [but, instead,] continued to teach the same

academic subject in the same building and under the same conditions after her reassignment [and] did

not suffer a cut in pay, benefits, or privileges of employment”); Kessler v. Westchester Cty. Dep’t of

Soc. Servs., 461 F.3d 199, 209–10 (2d Cir. 2006) (finding a triable issue of fact as to whether job
                                                                                                        11

reassignment was materially adverse, where the plaintiff kept his job title but was no longer “allowed

to perform the broad discretionary and managerial functions of [his] position, no one would report to

him, and he would be forced to do work normally performed by clerical and lower-level personnel”).

        In this case, the plaintiff requested a transfer. Even though she claims she changed her mind

before the transfer was effected, there is no dispute that the reassignment did not result in a

materially adverse change in her working conditions. She was Lead Custodian at East Montgomery,

and she retained the position of Lead Custodian after her transfer to Minglewood. She kept the same

job duties, salary, benefits, and hours. (Ellison Dep. 52, Doc. No. 57. 4) She testified, in fact, that her

hours were even more flexible at Minglewood than they had been at East Montgomery. (See id.

(“Well, when I got to Minglewood, they let me sort of tell them what time I wanted to work.”).) The

distance from her home to work was shorter after her transfer. (Id. at 75.) She supervised the same

number of employees after her transfer, and she received positive reviews and positive feedback from

her supervisors after her transfer. (Id.) The plaintiff confirms that her transfer to Minglewood is the

only basis for her retaliation claim (id.), but she offers no evidence that the transfer to Minglewood

was an objectively adverse action of the type that would deter a person of ordinary firmness from

reporting discrimination.

        The magistrate judge did not err in concluding on the basis of the undisputed facts that the

plaintiff failed to establish that the defendant took a materially adverse action against the plaintiff as

a result of her engaging in protected activity.

        (5)     Dismissal of Sexual Harassment Claim

        The plaintiff argues that there is a material factual dispute as to whether she was sexually

harassed and as to whether her employer knew about the conduct and took appropriate remedial

action. Specifically, she claims that other employees had previously submitted sexual harassment

        4
         The deposition transcript provided is in condensed format. The page numbers provided
are from the original transcript.
                                                                                                     12

complaints against Wilson, as a result of which CMCSS “knew or should have known of the risk that

unwelcome sexual behavior on the part of agent Wilson would occur” (Doc. No. 71, at 14); that

CMCSS’s investigative report established that other teachers were made uncomfortable by Wilson;

that CMCSS did not follow its own policies, did not “promptly investigate” her allegations, and left

her alone with her alleged aggressor “without any supervisory or managerial staff being present for a

total of thirty-three days during the Christmas holidays (id. at 15–17).

        The factual record establishes that the plaintiff made a formal report against co-worker

Marvin Wilson, accusing him of sexual harassment, on December 10, 2015. (Ellison Dep. 38–40,

Doc. No. 57.) The form was received by the defendant’s Chief Human Resources Officer Jeanine

Johnson on December 11, 2015. (Johnson Aff. ¶ 11, Doc. No. 56-1.) Johnson met with Ellison when

she delivered the sexual harassment complaint and advised her that, because the school’s winter

break was starting the following week, the investigation into her allegations would not start until the

beginning of January. (Id. ¶ 19.) The complaint was investigated by CMCSS Human Resources

General Counsel, Carol M. Joiner. (Id. ¶ 20; Ellison Dep. 42–43.) Joiner verified with CMCSS

Principal Staggs that Ellison and Wilson would not be working alone together during the winter

break while staff and students were not at school. 5

        Joiner interviewed Ellison on January 12, 2016. She then interviewed Wilson, who denied the

allegations. (Johnson Aff. ¶¶ 22, 23.) Joiner interviewed the plaintiff’s supervisor, Jason Hodges. (Id.

¶ 24.) Hodges had never received any prior information or complaints from Ellison about Wilson’s



        5
          In her Affidavit, which the magistrate judge did not consider, the plaintiff alleges that
she and Wilson were “left alone unsupervised, with no management or supervisors, . . . from
12/09/2015 to 02/02/2016.” (Ellison Aff. ¶ 8, Doc. No. 64-1.) This statement is implausible in
light of the undisputed fact that the school was closed for at least two weeks of that time period.
(See Johnson Aff. ¶ 21 (school was closed from December 18, 2015 through January 5, 2016);
Ellison Dep. 43 (school was closed from December 23, 2015 until January 2, 3 or 4, 2016).)
Moreover, Ellison also admits that, because of their respective work schedules, her shift
overlapped with Wilson’s by four hours or less each day. (See Ellison Dep. 47.)
                                                                                                       13

behavior. (Id.) Joiner interviewed the school principal, Janet Staggs, and two other individuals whom

the plaintiff identified as having knowledge about Wilson’s harassing conduct. (Id. ¶ 26.) There was

no security video footage to substantiate the plaintiff’s allegations. (Id. ¶ 27.) Joiner met with Ellison

on February 2, 2016 to discuss the findings of her investigation. Joiner explained to Ellison that it

was her word against Wilson’s, because he denied the allegations and there were no witnesses.

(Ellison Dep. 46.) As a result, Joiner was unable to substantiate the allegations. (Id.) Joiner also

explained to her that Jason Hodges and Principal Staggs would work with Ellison and Wilson “to

work out a plan . . . so they could work together as a team.” (Ellison Dep. 48.) At that time, the

plaintiff requested to be transferred to another school. (Id. at 49.) Although she claims she later

changed her mind and wanted Wilson to be transferred instead, the plaintiff admits that she initially

requested a transfer. (Id.) Ellison transferred to Minglewood Elementary as Lead Custodian on

February 22, 2016. (Id. at 51.)

        The plaintiff asserts a claim of sexual harassment by a co-worker, allegedly giving rise to a

hostile work environment. To establish a prima facie case of sexual harassment based on the creation

of a hostile work environment by a co-worker, a plaintiff must establish that (1) she was a member of

a protected class; (2) she was subject to unwelcomed sexual harassment; (3) the harassment was

based on her sex; (4) the harassment unreasonably interfered with her work performance and created

a hostile work environment, that is, the harassing behavior was sufficiently severe or pervasive to

affect the terms, conditions, or privileges of employment, or any matter directly or indirectly related

to employment; and (5) the defendant knew or should have known of the charged sexual harassment

and failed to implement prompt and appropriate corrective action. Hawkins v. Anheuser-Busch, Inc.,

517 F.3d 321, 332 (6th Cir. 2008). The magistrate judge recommends dismissal of the claim, first,

because the undisputed facts fail to establish that the conduct as alleged by the plaintiff was

sufficiently severe or pervasive to unreasonably interfere with the plaintiff’s work performance and,

second, because the plaintiff cannot establish employer liability.
                                                                                                 14

          (a)     Whether the Alleged Harassment Was Sufficiently Severe or Pervasive

       The Sixth Circuit has explained that a hostile work environment exists where

       the workplace is permeated with discriminatory intimidation, ridicule, and insult
       that is sufficiently severe or pervasive to alter the conditions of the victim’s
       employment and create an abusive working environment. . . . Conduct that is not
       severe or pervasive enough to create an objectively hostile or abusive work
       environment—an environment that a reasonable person would find hostile or
       abusive—is beyond Title VII’s purview. Likewise, if the victim does not
       subjectively perceive the environment to be abusive, the conduct has not actually
       altered the conditions of the victim’s employment, and there is no Title VII
       violation.
Virgilio v. Potter, 59 F. App’x 678, 681 (6th Cir. 2003) (quoting Harris v. Forklift Sys., Inc., 510

U.S. 17, 21–23 (1993)) (internal quotation marks and citations omitted).

       There is both an objective and a subjective prong to this standard. In other words, “the

conduct must be severe or pervasive enough to create an environment that a reasonable person

would find hostile or abusive, and the victim must subjectively regard that environment as

abusive.” Black v. Zaring Homes, 104 F.3d 822, 826 (6th Cir. 1997) (citing Harris, 510 U.S. at

21–22). The Sixth Circuit has recognized that the question of whether harassment is objectively

so severe or pervasive as to constitute a hostile work environment is “quintessentially a question

of fact.” Smith v. Rock-Tenn Servs., Inc., 813 F.3d 298, 310 (6th Cir. 2016) (quoting Jordan v.

City of Cleveland, 464 F.3d 584, 597 (6th Cir. 2006)).

       In answering this question, the court must consider various factors, including “[t]he

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Harris, 510 U .S. at 23. Although the work environment as a

whole must be viewed by the court, including all alleged acts of harassment or abuse, if such acts

are irregular and sporadic rather than continuous and frequent, it is much more difficult to prove

a hostile work environment claim. See id. This is because “not all workplace conduct that may be
                                                                                                  15


described as ‘harassment’ affects a ‘term, condition, or privilege’ of employment within the

meaning of Title VII.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986). For example,

“simple teasing, offhand comments, and isolated incidents (unless extremely serious) will not

amount to discriminatory changes in the ‘terms and conditions of employment.’” Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (internal citations omitted).

       In her Complaint before the Tennessee Human Rights Commission and in her deposition,

the plaintiff testified that, in February 2013, her coworker and subordinate, Marvin Wilson, made

a gift of $500 to her after she complained to him and other colleagues about her financial

problems. Shortly after making the $500 gift, Wilson approached her and asked her what she was

doing for the weekend. When she responded that she was a homebody, he told her that “he could

find something to do if he had someone to do it with.” (Doc. No. 1, at 21.) The plaintiff

responded that he had a wife. Wilson continued to make advances of this type “for several

weeks,” and the plaintiff always ignored them. (Id.)

       Sometime thereafter, Wilson began making statements about the plaintiff’s figure and

how her jeans fit. The janitorial staff were permitted to wear jeans on Fridays. (Id. at 36, 99.) The

plaintiff claims that his actions escalated from comments to his “walking behind [her] and

making sexual grunting sounds.” (Id.) When she confronted him about job duties, he would look

at her breasts. “[A]s time progressed,” Wilson began refusing to take work assignments and

directives from her. (Id.) This conduct allegedly took place between 2013 and 2015. (Id.) In her

deposition, she stated that Wilson engaged in this type of behavior more than ten times over the

course of two years, and Ellison ignored him each time and walked away. (Doc. No. 57, Ellison

Dep. 36.) She felt that, if she ignored him, “he would eventually stop.” (Id.) She did not claim to
                                                                                                 16


feel physically threatened or fearful. The behavior never involved touching, and Ellison never

reported it to any other person until December 10, 2015. (Ellison Dep. 38.)

       On that date, she was frustrated because Wilson would not comply with her directive that

he assist her in putting trash into a dumpster, a duty she was not tall enough to do. She initially

went to her supervisor, Jason Hodges, to report to him that Wilson at times refused to do his job

duties. She continued: “And in explaining that, I broke down and I just explained everything,

everything that I had been going through.” (Ellison Dep. 40.) After this occurred, Hodges told

her she needed to file a sexual harassment complaint against Wilson. She did not want to do so

because she felt her job might be jeopardized, but Hodges explained to her that, if she did not, he

would have to report it. He brought her the form to fill out. (Ellison Dep. 40.)

       Even construed in the light most favorable to the plaintiff, there is little evidence on the

basis of which a jury could reasonably conclude that the plaintiff subjectively found Wilson’s

conduct to be abusive to the point of altering the conditions of her employment. Harris, 510 U.S.

at 21–22. The defendant, however, does not actually argue that the plaintiff did not subjectively

find the behavior to be hostile and abusive, and the court finds, for purposes of summary

judgment, that there is at least a material factual dispute on that question.

       As for whether Wilson’s behavior was objectively sufficiently severe or pervasive, the

court finds, first, that it was not “severe”: it did not involve any incidents of actual touching or

threats of a physical or sexual nature. See Hawkins v. Anheuser–Busch, Inc., 517 F.3d 321, 334

(6th Cir. 2008) (recognizing that “harassment involving an element of physical invasion is more

severe than harassing comments alone” 6).



       6
        The opinion makes clear that “physical invasion” generally means “touching and
unwelcome physical contact.” Hawkins, 517 F.3d at 334
                                                                                                 17


       The question of whether it was sufficiently “pervasive” presents a more difficult

question. It does not appear to have taken place on a daily or even weekly basis and largely

amounted to inappropriate looks and comments by one co-worker. While the plaintiff also

alleges that Wilson started refusing work-related directives, she does not indicate the frequency

with which that behavior took place, and she elsewhere admitted that Wilson was a hard worker

who did his job well. (Ellison Dep. 61.) Other than the incident that took place on December 10,

2015, the plaintiff does not provide any actual examples of instances when Wilson refused to

perform his job duties under her direction.

       The court nonetheless finds that the plaintiff has created a material factual dispute as to

whether the conduct was sufficiently pervasive to create a hostile work environment. The

comments and conduct did not consist simply of three or four isolated incidents, and they

amounted to more than “simple teasing” and “offhand comments.” If a jury believes the

plaintiff’s version of events, it could find that Wilson’s conduct constituted a pattern of behavior

stretching over the course of two years that was calculated to humiliate or belittle his female

supervisor on the basis of her gender. Insofar as it escalated to refusing direct instructions from

her, it had the effect of interfering with the plaintiff’s own job performance by calling her

authority into question. The alleged conduct was clearly inappropriate and, if substantiated,

would have violated CMCSS’s sexual harassment policy. Viewing the totality of the work

environment as a whole, including all alleged acts of harassment or abuse, a reasonable jury

could find that Wilson’s behavior created a hostile work environment.

                                 (b)     The Employer’s Liability

       The plaintiff alleges that sexual harassment by a co-worker created a hostile work

environment. The Sixth Circuit makes a clear distinction between employer liability for a

supervisor’s sexual harassment and for a co-worker’s sexual harassment. In the latter context,
                                                                                                      18

according to the Supreme Court, “an employer is directly liable for an employee’s unlawful

harassment if the employer was negligent with respect to the offensive behavior.” Vance v. Ball State

Univ., 570 U.S. 421, 427 (2013) (internal citation omitted); see also Equal Employment Opportunity

Comm’n v. AutoZone, Inc., 692 F. App’x 280, 282–83 (6th Cir. 2017) (“Under Title VII, ‘[i]f the

harassing employee is the victim’s co-worker, the employer is liable only if it was negligent in

controlling working conditions’—that is, if the employer knew or should have known of the

harassment yet failed to take prompt and appropriate corrective action.” (quoting Vance, 570 U.S. at

424).

        The Sixth Circuit has held that application of this standard requires the plaintiff to “show that

the employer’s response to the plaintiff’s complaints manifest[ed] indifference or unreasonableness

in light of the facts the employer knew or should have known.” Waldo v. Consumers Energy Co., 726

F.3d 802, 814 (6th Cir. 2013) (internal quotation marks and citations omitted). Generally,

        a response is adequate if it is reasonably calculated to end the harassment. Steps that
        would establish a base level of reasonably appropriate corrective action may include
        promptly initiating an investigation to determine the factual basis for the complaint,
        speaking with the specific individuals identified by the complainant, [and] following
        up with the complainant.

Id. (internal quotation marks and citations omitted). Similarly, in the context of supervisor

harassment,7 courts have recognized that “[d]etermining if harassment occurred constitutes a

threshold step in correcting harassment, and that undertaking requires an investigation deemed

        7
          In Faragher v. Boca Raton, 524 U.S. 775 (1998), and Burlington Indus., Inc. v. Ellerth,
524 U.S. 742 (1998), the Supreme Court held that, where the harassing employee is the
plaintiff’s “supervisor,” the employer may be vicariously liable for its employees’ creation of a
hostile work environment. The so-called Faragher–Ellerth defense provides that, where there is
no tangible adverse-employment action alleged, the employer may nonetheless avoid liability for
a hostile work environment created by that supervisor if it is able to show that it (1) “exercised
reasonable care to prevent and correct promptly any sexually harassing behavior,” and (2) “the
plaintiff employee unreasonably failed to take advantage of any preventive or corrective
opportunities provided by the employer or to avoid harm otherwise.” Ellerth, 524 U.S. at 765.
This is an affirmative defense that the defendant must prove by a preponderance of the evidence.
Faragher, 524 U.S. at 807.
                                                                                                   19

reasonable when considering the individual circumstances.” Williams v. United Launch All., LLC,

286 F. Supp. 3d 1293, 1308 (N.D. Ala. 2018). The Eleventh Circuit has elaborated upon the

requirement of a reasonable investigation:

       The requirement of a reasonable investigation does not include a requirement that the
       employer credit uncorroborated statements the complainant makes if they are
       disputed by the alleged harasser. Nothing in the Faragher–Ellerth defense puts a
       thumb on either side of the scale in a he-said, she-said situation. The employer is not
       required to credit the statements on the she-said side absent circumstances indicating
       that it would be unreasonable not to do so.

Baldwin v. Blue Cross/Blue Shield of Alabama, 480 F.3d 1287, 1303–04 (11th Cir. 2007); see

Mullins v. Goodyear Tire & Rubber Co., 291 F. App’x 744, 749 (6th Cir. 2008) (finding that the

employer’s response to the employee’s complaints of sexual harassment by a co-worker did not

constitute “indifference or unreasonableness” where the employer, when advised of the alleged

harassment, launched a two-week investigation, interviewed the parties involved, and instructed

co-worker not to bother employee and to avoid her work area when it was not necessary for him

to be there); Ross v. City of Dublin, Ohio, No. 2:14-CV-02724, 2016 WL 7117389, at *18 (S.D.

Ohio Dec. 7, 2016) (finding material factual dispute as to whether the defendant employer’s

response to the plaintiff’s allegations of coworker harassment “manifests indifference or

unreasonableness,” where the defendant did not interview the plaintiff in its investigation of a

racist comment directed at him and in light of the defendant’s “failure, in 26 years, to investigate

any complaints under its own discrimination policy,” and distinguishing the case on its facts

from Mullins, “where the employer conducted a lengthy investigation that included interviewing

the victim”).

       In this case, the plaintiff alleges, first, that CMCSS knew or should have known about

Wilson’s inappropriate conduct prior to her December 10, 2015 report. This assertion is based on the

fact that Wilson’s personnel file reveals three prior complaints of sexual harassment or inappropriate
                                                                                              20


conduct. More specifically, documents attached to the plaintiff’s original Complaint from Marvin

Wilson’s personnel file include a Letter of Reprimand issued to Wilson dated January 29, 2008,

arising from a sexual harassment report submitted by two employees on January 18, 2008, based

on his having made inappropriate comments to one of the employees around that date. The

allegations, which are not detailed in the Letter of Reprimand, were deemed substantiated.

Wilson was reprimanded, and he received a copy of the school’s administrative policy regarding

sexual harassment. (See Doc. No. 1, at 35.) The plaintiff also submitted a Letter of Concern

issued to Wilson dated April 11, 2008, relating to a March 31, 2008 co-worker sexual harassment

report of another incident in which Wilson had allegedly made inappropriate statements. The

Letter of Concern notes that an investigation was conducted, but the allegations of sexual

harassment were deemed not to be substantiated by a preponderance of evidence. Due to the

previous reprimand, the Letter of Concern was nonetheless placed in his file, and Wilson again

was counseled and provided a copy of the school’s administrative policy regarding sexual

harassment. (Doc. No. 1, at 36.) Another employee reported inappropriate comments by Wilson

in September 2013. CMCSS conducted an investigation which did not substantiate actual

harassment. The investigative report noted that Wilson “did not have a negative intentions [sic]

and was not malicious. Very apologetic and understood how compliments could have been

misunderstood.” (Doc. No. 1, at 38.)

       In other words, Wilson was found on one prior occasion, in 2008, to have engaged in

affirmatively inappropriate conduct in violation of the school’s sexual harassment policy. All of

these incidents, substantiated or not, involved isolated instances of inappropriate comments

rather than a pattern of hostile or abusive behavior or unwelcome physical contact. In other

words, the conduct reflected in his personnel file “was not so habitual or severe that it was
                                                                                                21


imprudent for the [defendant] to retain him and to take corrective action in the form of discipline

and counseling.” Patsalides v. City of Fort Pierce, No. 15-14431-CIV-GRAHAM, 2016 WL

7971186, at *8–9, aff’d, 724 F. App’x 749 (11th Cir. 2018); see id. at *8 (reaching that finding,

despite the fact that the alleged harasser had been the subject of at least nine complaints

involving inappropriate sexual remarks and unwelcome sexual advances with non-co-workers

over the course of fifteen years, five of which were sustained).

       The Supreme Court has recognized that a plaintiff may show that an employer is negligent

in controlling working conditions by, for example, failing to “monitor the workplace[,] respond

to complaints [or] provide a system for registering complaints [or by] effectively discourag[ing]

complaints from being filed.” Vance v. Ball State Univ., 570 U.S. at 449. The plaintiff here does

not allege that CMCSS’s response to any of the prior complaints was inappropriate or manifested

indifference or neglect on the part of CMCSS, or that CMCSS had a history or practice of

ignoring sexual harassment complaints. She has not shown that CMCSS had any reason to

monitor Wilson closely or to believe that he would continue to engage in inappropriate behavior

going forward. The court finds that the existence of the three prior complaints—only one of

which was deemed substantiated—did not provide actual or constructive notice to CMCSS that

Wilson would harass the plaintiff. Further, Ellison admits that she never told anyone about

Wilson’s inappropriate conduct toward her until December 10, 2015. She does not allege that

CMCSS failed to have in place an appropriate sexual harassment policy or that she was in any

way discouraged from taking advantage of that policy. The court finds that there is no material

factual dispute as to whether CMCSS knew or should have known about Wilson’s alleged sexual

harassment up until the plaintiff reported it to Jason Hodges on December 10, 2015.

       The question, then, is whether CMCSS’s response to the plaintiff’s complaint was

sufficient. The plaintiff claims that the magistrate judge erred in finding that CMCSS responded
                                                                                                      22


appropriately to her report of sexual harassment. Specifically, she protests that the investigation

did not begin promptly and that she and Wilson were not separated. She reiterates her argument

that CMCSS left her and her “aggressor together, without any supervisory or managerial staff being

present for a total of thirty-three (33) days during the Christmas holidays.” (Doc. No. 71, at 16–17.)

        Courts have recognized that the reasonableness of any particular length of time between a

report of sexual harassment and the institution of remedial measures, such as beginning an

investigation, depends on the totality of circumstances. See, e.g., Guadalajara v. Honeywell Int’l,

Inc., 224 F. Supp. 3d 488, 504 (W.D. Tex. 2016) (finding that a reasonable jury could conclude that

the defendant’s decision to allow the plaintiff and the alleged harasser to work together for nearly a

week after the “Incident” was not reasonable). And this court certainly does not endorse CMCSS’s

response in this case. In particular, in light of the prior complaints in Wilson’s personnel file, it was

arguably unreasonable to wait nearly a month after the plaintiff’s initial complaint before beginning

an investigation or taking any action. Although the school was closed for approximately two weeks

of that month, Ellison and Wilson were required to continue working together for at least two of

those weeks, and Ellison claims she did not know whether Wilson had been told about her

complaints. 8 However, in her deposition and her THRC Complaint, Ellison expressly denied that

Wilson engaged in any sexually harassing or overtly hostile conduct after December 10, 2015,


        8
           The defendant appears to argue that the plaintiff initially reported only that Wilson had
engaged in behavior that she characterized as sexual harassment for a few months in 2013 but did not
report it until 2015. In other words, the defendant suggests that the fact that the plaintiff waited two
years to report sexually harassing behavior obviated any need to respond promptly to the allegations.
The plaintiff disputes that characterization of her complaint, however, and her THRC complaint
clearly alleges harassing conduct that began in 2013 and continued through 2015. Ellison’s original
Sexual Harassment Report Form submitted on December 10, 2015 is in the record as an exhibit to the
Affidavit of Jeanine Johnson (Doc. No. 56-1, at 25–28), but the copy is so poor that it is completely
illegible, as counsel for CMCSS acknowledged during Ellison’s deposition. (See Ellison Dep. 41–
42.) Because the Sexual Harassment Report Form is indecipherable, CMCSS’s assertion that the
plaintiff originally complained of incidents that took place in 2013, and only later expanded her
allegations to claim that the harassment continued through 2015, cannot be verified at this juncture.
                                                                                                23


when she reported the alleged harassment to Jason Hodges. (Ellison Dep. 76–77.) 9 That is, it is

undisputed that Wilson did not engage in any further harassing behavior after the plaintiff

submitted her complaint. 10

       In Tatum v. Arkansas Department of Health, 411 F.3d 955 (8th Cir. 2005), the plaintiff

complained that the defendant did not take her complaint of sexual harassment seriously, because

it did not begin an investigation into her allegations until two weeks after her complaint and took

eight weeks to complete it. During the investigation, the plaintiff was required to continue

working in the same office as her alleged harasser. The Eighth Circuit noted that the defendant’s

remedial action was “perhaps not model” and that it “did not fully endorse” the defendant’s

handling of the plaintiff’s complaint. Id. at 959. However, the plaintiff admitted that no

harassment occurred after her initial complaint to the defendant. During the investigation, two

supervisors interviewed approximately nineteen people. When they were interviewed, the

plaintiff reiterated her complaints and the alleged perpetrator denied that the incidents had

occurred. The investigators eventually concluded that, without corroborating evidence or

witnesses, they “neither believed nor disbelieved” the plaintiff’s account. Id. The court affirmed

summary judgment in favor of the defendant, finding that the investigation did not fall below the

       9
          In the Affidavit submitted in support of her Response to the defendant’s Motion for
Summary Judgment, the plaintiff claimed that Wilson’s harassing behavior continued “up until
February 18, 2016.” (Doc. No. 64-1 ¶ 6.) However, a party cannot create a factual issue by filing
an affidavit, after a motion for summary judgment has been made, that contradicts her earlier
deposition testimony. Aerel, S.R.L. v. PCC Airfoils, L.L.C., 448 F.3d 899, 906 (6th Cir. 2006)
(citations omitted).
       10
           The plaintiff testified that Wilson “acted differently” after he found out about the
investigation in that he would “taunt” her by saying, “Good morning, Ms. Linda.” (Ellison Dep.
76.) She also claimed she could tell by the expression on his face that he was angry and that “she
just knew he had an attitude toward [her].” (Id. at 77.) She did not report any inappropriate
behavior to Carol Joiner, and she admits that Joiner told her that Wilson should not take any
retaliatory action and to let her and Principal Staggs know if he bothered her or did anything
inappropriate. (Id.)
                                                                                            24


required standard of care:

       Two qualified professionals did a thorough job of investigating Tatum’s
       complaint and issuing a finding. There was no further harassment during the
       investigation period. We believe Tatum failed to show that the Arkansas
       Department of Health failed to complete a prompt and effective investigation.
       Without this showing, Tatum’s hostile work environment claim fails.

Id. at 959–60.

       Other courts, including the Sixth Circuit, appear to agree that, where no harassment

occurs after a report is made, the employer-defendant’s response to the harassment allegations

cannot be found to have fallen below the negligence standard. See, e.g., Fleenor v. Hewitt Soap

Co., 81 F.3d 48, 51 (6th Cir. 1996) (holding that, where the harassment stopped after an

employer took its remedial action, the employer responded adequately); see also Porter v. Erie

Foods Int’l, Inc., 576 F.3d 629, 637 (7th Cir. 2009) (“In assessing the corrective action, our

focus is not whether the perpetrators were punished by the employer, but whether the employer

took reasonable steps to prevent future harm. . . . There is no question that a stoppage of

harassment shows effectiveness. . . .” (internal quotation marks omitted; emphasis added));

Arango v. Telemundo El Paso, 20 F. Supp. 3d 559, 566 (W.D. Tex. 2013) (granting summary

judgment for the defendant where the plaintiff “admitted . . . that the sexual harassment . . .

stopped after Plaintiff’s complaint”); Bumbarger v. New Enter. Stone & Lime Co., 170 F. Supp.

3d 801, 838 (W.D. Pa. 2016) (“When the employer’s response stops the harassment, there can be

no employer liability under Title VII as a matter of law.”); Ortiz v. Ga. Pac., 973 F. Supp. 2d

1162, 1181 (E.D. Cal. 2013) (“One week of inaction of this type, absent evidence of further

harassment, does not demonstrate a failure to complete a prompt and effective investigation.”);

Turner v. Atl. Se. Airlines, Inc., No. 1:07-CV-0039-RLV-CCH, 2008 WL 11319910, at *7 (N.D.

Ga. Aug. 7, 2008) (“As Mr. Cumbie did not harass Plaintiff after that, ASA’s remedial action
                                                                                                   25


was prompt and adequate.”), report and recommendation adopted, No. 1:07-CV-0039-RLV,

2008 WL 11319982 (N.D. Ga. Nov. 20, 2008), aff’d, 352 F. App’x 416 (11th Cir. 2009).

       Besides the undisputed fact that Wilson did not engage in any harassing conduct after the

plaintiff submitted her sexual harassment complaint, it is also clear that CMCSS conducted a

thorough investigation, interviewing the plaintiff, Wilson, the two purported witnesses identified

by the plaintiff, the plaintiff’s supervisor, and the school principal. The plaintiff does not suggest

that there were other individuals who were not, but should have been, interviewed. The

authorities conducting the investigation instructed the plaintiff to let them know if Wilson took

any inappropriate action while the investigation was pending. The plaintiff complains that the

employer’s response was insufficient because she and Wilson were not separated during the

investigation, but an employer has no duty to ensure that the accuser and accused are “separated

at all times.” Wierengo v. Akal Sec., Inc., 580 F. App’x 364, 372 (6th Cir. 2014); see also Richert

v. Glob. Pers. Sols., Inc., No. 1:17-CV-3, 2018 WL 1975680, at *6 (E.D. Tenn. Apr. 26, 2018)

(“Unless there is evidence of continued harassment, the employer need not physically separate

the perpetrator from the victim.” (citing Mullins v. Goodyear Tire & Rubber Co., 291 F. App’x

744, 749 (6th Cir. 2008) (refusing to impose Title VII liability for failing to keep two employees

separated)).

       Based on all of these facts, but with particular emphasis on the absence of any additional

harassing behavior after the plaintiff made her initial sexual harassment complaint, the court

finds as a matter of law that the plaintiff cannot establish that CMCSS was negligent or failed to

take prompt remedial action in response to Ellison’s complaint.

       The plaintiff also appears to take issue with CMCSS’s finding that her complaint was not

substantiated. The court rejects that contention as well. The question is not whether CMCSS’s

conclusion was correct but whether it acted in good faith. Indeed, “[d]espite the actual existence of
                                                                                                      26

sexual harassment, an investigation may shield an employer from Title VII liability even where

investigation turned up no evidence of harassment if made in good faith.” Goff v. Soundolier Div. of

Am. Trading & Prod. Corp., No. Civ.A.3:98-CV-2254-P, 2000 WL 707810, at *4 n.2 (N.D. Tex.

May 30, 2000) (citing Harris v. L & L Wings, Inc., 132 F.3d 978 (4th Cir. 1997)). Ellison has not

shown that the defendant did not have an honest belief in the conclusions reached by the

investigators. Accord Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584, 598 (6th Cir. 2007)

(“Michael’s disagreement with the facts uncovered in Caterpillar’s investigation does not create a

genuine issue of material fact that would defeat summary judgment ‘as long as an employer has an

honest belief in its proffered nondiscriminatory reason’” (citation omitted)).

        The prior complaints against Wilson alone are not sufficient to tip the scales in the plaintiff’s

favor, where there was no other corroborating evidence and Wilson denied the allegations. The

plaintiff appears to claim that CMCSS disregarded the statements by teachers Sherry Bagwell and

Debbie Schaffer, whom the plaintiff identified as witnesses. But those statements did not remotely

corroborate the plaintiff’s allegations. Bagwell stated only that Wilson had, a few years previously,

given her “funny vibes” and seemed “creepy,” once said to her, “Good morning Miss America,” and

was occasionally a little “flirty,” but “nothing over the line.” (Doc. No. 71, at 16; see also Doc. No.

63, at 62.) That conduct does not qualify as sexual harassment, and Bagwell denied witnessing any

inappropriate conduct by Wilson. For her part, Schaffer commented that she had once noticed that

Wilson took a “seemingly long time to clean another teacher’s classroom” (Doc. No. 71, at 16),

which does not constitute sexual harassment, and she also denied witnessing inappropriate conduct

by Wilson or telling the plaintiff that she had. (Doc. No. 63, at 65.) The plaintiff has not pointed to

any evidence in the record suggesting that the employer’s investigation was deficient or conducted in

bad faith.

        Finally, while Ellison claims that she was subject to “numerous” adverse employment

actions, the only concrete action she points to is her transfer to a different school. As discussed
                                                                                                    27

above, the plaintiff initially requested the transfer. Although she apparently later regretted making

that request, the reassignment was not adverse in any sense of the word, and the plaintiff does not

allege that it imposed any hardship on her. She admitted in her deposition that she communicated to

“some people” that she was “happy at Minglewood and thankful for that job.” (Johnson Aff. ¶ 34;

Ellison Dep. 86.) Consequently, Ellison also cannot establish that her transfer to Minglewood, as a

remedial measure, was inappropriate. Under the circumstances, in light of CMCSS’s inability to

substantiate the plaintiff’s allegations of inappropriate conduct, the transfer was not an unreasonable

response on the part CMCSS to the plaintiff’s harassment allegations and her expressed desire not to

continue working with Wilson. See Baldwin, 480 F.3d at 1305 (suggesting that the defendant’s offer

to transfer the plaintiff could be not be deemed a “proper remedial measure” only “because of the

hardship it would have imposed on her”); Richert, 2018 WL 1975680, at *6 (“The fact that [the

plaintiff] quickly regretted this decision [to accept transfer] does not render GPS’s response to her

complaint—or the remedial options offered—inadequate or inappropriate.”).

       In sum, the court finds that the magistrate judge did not err in concluding that the plaintiff

failed to establish that her employer responded inappropriately to her complaint of sexual

harassment. CMCSS is entitled to summary judgment on this claim.

       (6)     Work Place Harassment

       Finally, Ellison argues that the defendant has offered no argument to counter her claim of

“work place harassment.” (Doc. No. 71, at 18.) The plaintiff fails to understand that her sexual

harassment claim and hostile work environment claim are one and the same. She attempts to assert a

separate claim of workplace harassment based on the actions of Principal Yvonne Hackney, who

retired in June 2014. The plaintiff did not file her charge of discrimination with the Tennessee

Human Rights Commission until February 17, 2016. Any claims arising from actions taken by

Yvonne Hackney are clearly barred by the statute of limitations, 42 U.S.C. § 2000e-(5)(e), which

provides that a charge of employment discrimination shall be filed with the EEOC within 180 days
                                                                                                  28

after the alleged unlawful employment practice occurred, or within 300 days if the aggrieved person

has initially instituted proceedings with an authorized state agency. The plaintiff’s vague claims of

workplace harassment based on the conduct of Hackney (and Joiner and Johnson) are completely

without merit.

V.     Conclusion

       For the reasons set forth herein, the court will overrule the plaintiff’s objections and

accept the magistrate judge’s R&R in its entirety. The defendants’ Motion for Summary

Judgment will be granted, and this case will be dismissed.

       An appropriate order is filed herewith.

       ENTER this 22nd day of January 2019.




                                                      ALETA A. TRAUGER
                                                      United States District Judge
